14 N.Y.2d 568 (1964)
The People of the State of New York, Respondent,
v.
George Williams, Appellant.
Court of Appeals of the State of New York.
Argued January 7, 1964.
Decided February 27, 1964.
Alfred I. Rosner and Martin B. Rosner for appellant.
Edward S. Silver, District Attorney (Stanley M. Meyer of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Judgment affirmed. The failure of the indictment to plead the place at which the crime charged was committed did not affect the jurisdiction of the court and was a defect waived by defendant's plea of guilty (Code Crim. Pro., §§ 284, 285).